—Appeal by the defendant from (1) a judgment of the Supreme Court, Kings County (D’Emic, J.), rendered April 10, 1998, convicting him of criminal possession of a weapon in the second degree, upon his plea of guilty, and imposing sentence, and (2) a resentence of the same court, imposed March 1, 1999. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress physical evidence.
Ordered that the judgment and the resentence are affirmed, and the matter is remitted to the Supreme Court, Kings County, for further proceedings pursuant to CPL 460.50 (5).
On the facts presented, including information supplied by an identified citizen-informant and the discovery that the defendant was wearing a bulletproof vest, the police possessed probable cause to search the defendant’s vehicle for weapons (see, People v Galak, 81 NY2d 463; People v Blasich, 73 NY2d 673; People v Belton, 55 NY2d 49; People v Branch, 259 AD2d 556; People v Bell, 121 AD2d 455). Thus, that branch of the defendant’s omnibus motion which was to suppress the weapons found therein was properly denied.
The defendant’s remaining contention is without merit (see, People v Chipp, 75 NY2d 327, cert denied 498 US 833; People v Witherspoon, 66 NY2d 973; People v Bailey, 179 AD2d 662). Ritter, J. P., Sullivan, Krausman and Goldstein, JJ., concur.